[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Senterra, Ltd. v. Winland, Slip Opinion No. 2022-Ohio-2521.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-2521
 SENTERRA, LIMITED, APPELLEE AND CROSS-APPELLANT, v. WINLAND ET AL.,
                       APPELLANTS AND CROSS-APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Senterra, Ltd. v. Winland, Slip Opinion No. 2022-Ohio-2521.]
Property law—Marketable Title Act, R.C. 5301.47 et seq.—Oil and gas—Court of
        appeals’ judgment affirmed.
     (No. 2020-0197—Submitted October 5, 2021—Decided July 26, 2022.)
   APPEAL and CROSS-APPEAL from the Court of Appeals for Belmont County,
              No. 18 BE 0051, 2019-Ohio-4387 and 2019-Ohio-5458.
                                 __________________
        STEWART, J.
        {¶ 1} In this discretionary appeal from a judgment of the Seventh District
Court of Appeals, we are asked to determine the ownership rights to an oil and gas
interest that has been severed from its surface property. Appellee and cross-
appellant, Senterra, Ltd., the owner of the surface property at issue, seeks to quiet
title to the disputed oil and gas interest in its favor and urges us to apply the deed-
                                  SUPREME COURT OF OHIO




interpretation rule of equity set forth in Duhig v. Peavy-Moore Lumber Co., 135
Tex. 503, 507-508, 144 S.W.2d 878 (1940) (the “Duhig rule”), which estops a
grantor from claiming title to a severed oil and gas interest when doing so would
breach the grantor’s warranty as to the title and interest purportedly conveyed to
the grantee. Appellants and cross-appellees,1 the heirs to the oil and gas interest
(“the heirs”), argue that the Duhig rule is inapplicable and that Ohio’s Marketable
Title Act (“MTA”), R.C. 5301.47 et seq., applies to the interest and gives them
marketable record title to it.
        {¶ 2} We decline Senterra’s invitation to apply the Duhig rule, as it is
inapplicable to the facts of this case. Moreover, there is an unbroken chain of record
title to the oil and gas interest at issue for at least 40 years following the root-of-
title deed to the property. See R.C. 5301.48. The MTA thus applies and preserved
the heirs’ oil and gas interest. Accordingly, we affirm the judgment of the Seventh
District.
                              Facts and Procedural History
        {¶ 3} In 2012, Senterra acquired a 77.5-acre parcel of land in Belmont
County through a general warranty deed.2 The conveyance was subject to oil and
gas interests that were severed from the surface property prior to Senterra’s
acquisition of the land. For the purposes of this case, the genesis of transfers of the
land occurred in 1925 when Lulu E. and James H. Winland and Alta H. and William
H. Dermot (collectively, “Winland-Dermot”) conveyed their interest in an 86-acre


1. Appellants and cross-appellees are Alan T. Winland, Laura J. Winland, Linda Godek, Clarence
Winland, Frances Faulkner, Norman Winland, Teresa Winland, John D. McBrayer, Brenda S.
Langkopf, Amy Kay Fahner, Jeff Fahner, Lori Jo Podsobinski, Charles Patterson, Cathy Patterson,
Debra Saunders, Bill Saunders, Diane McBrayer Andersen, Brian Andersen, Linda Dollison, and
Larry Podsobinski. On August 21, 2020, counsel for appellants and cross-appellees filed
suggestions of death notifying this court that Alant T. Winland died on May 19, 2020, and that
Clarence Winland died on December 22, 2018.

2. Senterra acquired through the same transfer a second parcel of land that is not at issue in this
appeal.




                                                2
                                January Term, 2022




tract of land to Joseph E. Russell and George W. Russell through a quit-claim deed.
In the deed, Winland-Dermot “except[ed] and reserve[d]” a one-quarter interest in
the oil and gas underlying the land.
       {¶ 4} In 1941, Joseph Russell and George Russell transferred their interest
in the 86-acre tract to George Russell through a warranty deed but excepted from
the transfer “all oil and gas rights.” The deed did not mention the one-quarter
exception and reservation made by Winland-Dermot in 1925. In 1954, George
Russell transferred the 86-acre tract to Stanley Juzwiak and Margaret Juzwiak
through a warranty deed but excepted and reserved a one-quarter interest in the oil
and gas for himself and his heirs and assigns. The 1954 deed did not mention the
prior exceptions or reservations contained in the 1925 and 1941 deeds.
       {¶ 5} In 1971, Stanley Juzwiak and Margaret Juzwiak transferred their
interest in the remainder of the land, then 77.5 acres, to Seaway Coal Company
through a warranty deed that restated George Russell’s exception and reservation
of a one-quarter interest in the oil and gas. In 1987, Seaway Coal Company
transferred its interest to Shell Mining Company through a general warranty deed
that again restated George Russell’s 1954 exception and reservation of the one-
quarter interest. In 1992, Shell Mining Company transferred its interest to R & F
Coal Company through a limited warranty deed. The deed stated that the transfer
was “subject to * * * conditions and restrictions of record,” and attached to the deed
was the 1987 deed for the transfer of the land from Seaway Coal Company to Shell
Mining Company.
       {¶ 6} In 2000, Capstone Holding Company, a successor by merger to R &
F Coal Company, transferred its interest to Lora Lynn Kelly, David Joseph Sensius,
and Steven George Sensius through a limited warranty deed. Although the deed
did not refer to any specific prior exceptions or reservations, it contained the
following language: “UNDER and SUBJECT to any and all exceptions,
reservations, restrictions, * * * [and] covenants and conditions * * * shown by




                                          3
                               SUPREME COURT OF OHIO




instruments of record.” (Capitalization sic.) In 2012, Lora Kelly, David Sensius,
and Steven Sensius conveyed their interest to Senterra through a warranty deed.
The deed referred to the 1992 deed for the transfer of the land from Shell Mining
Company to R & F Coal Company, and it contained language regarding prior
exceptions and reservations identical to that used in the 2000 deed.
        {¶ 7} In 2018, Senterra filed a complaint in the Belmont County Court of
Common pleas against the heirs and other defendants,3 seeking to quiet title to the
interests in the oil and gas underlying the land. Senterra filed a motion for summary
judgment, arguing among other things that the oil and gas interests retained under
the 1925 and 1941 conveyances were extinguished by the MTA and that George
Russell’s purported reservation of a one-quarter interest in the oil and gas in the
1954 deed was legally ineffective under the Duhig rule. Alternatively, Senterra
argued that the oil and gas interests were abandoned under Ohio’s Dormant Mineral
Act, R.C. 5301.56.
        {¶ 8} The trial court granted summary judgment to Senterra regarding title
to the interest that had been retained by George Russell, determining that the
reservation made in the 1954 deed was void ab initio under the ordinary rules of
contract construction and the Duhig rule. The court also determined that the
reservations of the oil and gas interests made in 1925 and 1941 were extinguished
by the MTA and that Senterra possessed marketable record title to the oil and gas
interests. The court then determined that Senterra’s claims based on the DMA were
moot.
        {¶ 9} The heirs appealed to the Seventh District, arguing that the trial court
erred when it applied the MTA to extinguish their oil and gas interests, that it
incorrectly determined that the interests were extinguished by the MTA even if the
MTA applied, and that it erred when it determined that George Russell’s reservation

3. Senterra’s complaint also named as defendants Rice Drilling D, L.L.C., and Gulfport Energy
Corporation, neither of which are involved in this appeal.




                                             4
                                 January Term, 2022




of the one-quarter interest in the oil and gas was void ab initio pursuant to the Duhig
rule. 2019-Ohio-4387, 148 N.E.3d 34, ¶ 34, 48-49, 84-85. The court of appeals
affirmed the trial court’s determinations that the MTA applied and extinguished the
oil and gas interests that had been retained in the 1925 and 1941 deeds, id. at ¶ 43-
44, 68-74, but it reversed the trial court’s determination that George Russell’s
reservation of the one-quarter interest was void ab initio, id. at ¶ 94, 96. The court
of appeals held that the Duhig rule was inapplicable to that reservation and that the
MTA applied and preserved the one-quarter interest in the oil and gas. Id.
       {¶ 10} Senterra filed an application for reconsideration with the court of
appeals, requesting that it grant a limited remand to the trial court based on the court
of appeals’ determination that the trial court had erroneously applied the Duhig rule
when it should have determined that the interest was preserved under the MTA.
2019-Ohio-5458, ¶ 4. Senterra asserted that the court of appeals’ holding revived
its claim that the interest had been abandoned under the DMA. Id. The court of
appeals granted the application and remanded the matter to the trial court for it to
determine whether the interest had been abandoned under the DMA. Id. at ¶ 6-8.
       {¶ 11} The heirs appealed to this court, and Senterra filed a cross-appeal.
We accepted jurisdiction to consider the heirs’ first proposition of law: “The
Dormant Mineral Act, R.C. 5301.56, is the specific provision of the Marketable
Title Act, R.C. 5301.47 et seq., with respect to the transfer of severed, fee oil and
gas ownership interests to a surface owner and its provisions prevail over the
general provisions which are inapplicable.” See 158 Ohio St.3d 1522, 2020-Ohio-
3018, 145 N.E.3d 311. We also accepted jurisdiction to consider Senterra’s sole
proposition of law: “When a reservation fails under the Duhig Rule, it is declared
void ab initio at the time of the deed and cannot be revived pursuant to later
determinations that prior reservations were made or deemed ineffective pursuant to
statutory mechanisms.” See id.




                                           5
                              SUPREME COURT OF OHIO




        {¶ 12} We held the appeal and cross-appeal for our decision in West v.
Bode, 162 Ohio St.3d 293, 2020-Ohio-5473, 165 N.E.3d 298. See 158 Ohio St.3d
1522, 2020-Ohio-3018, 145 N.E.3d 311. After West was decided, we lifted the stay
and ordered briefing on the proposition of law presented in Senterra’s cross-appeal
only, 160 Ohio St.3d 1514, 2020-Ohio-6834, 159 N.E.3d 1178, because we
addressed the arguments relating to the heirs’ proposition of law in West, holding
that there is no irreconcilable conflict between the MTA and the DMA, see West at
¶ 2.
                                 Law and Analysis
        {¶ 13} As an initial matter, we decide the issue presented in the heirs’
proposition of law in accordance with our decision in West and affirm the judgment
of the court of appeals on that issue.
        {¶ 14} Turning to the proposition of law presented in Senterra’s cross-
appeal, we note that when the MTA was originally enacted in 1961, it did not apply
to mineral interests. West at ¶ 17, citing former R.C. 5301.53(E), 129 Ohio Laws
1040, 1046. The General Assembly amended the MTA in 1976, however, to allow
property owners to clear their properties’ titles of unused mineral interests. Id.; see
also Am.S.B. No. 267, 135 Ohio Laws, Part I, 942-943. “The [MTA now]
extinguishe[s] oil and gas rights by operation of law after 40 years from the
effective date of the root of title unless a saving event preserving the interest
appear[s] in the record chain of title.” Corban v. Chesapeake Exploration, L.L.C.,
149 Ohio St.3d 512, 2016-Ohio-5796, 76 N.E.3d 1089, ¶ 18 (lead opinion); see also
Collins v. Moran, 7th Dist. Mahoning No. 02 CA 218, 2004-Ohio-1381, ¶ 20
(explaining that the MTA operates “as a 40-year statute of limitations for bringing
claims against a title of record”).
        {¶ 15} “Ohio’s [MTA] is taken primarily from the Model Marketable Title
Act.” Heifner v. Bradford, 4 Ohio St.3d 49, 51, 446 N.E.2d 440 (1983). The MTA
provides that a person who has an unbroken chain of title of record to any interest




                                          6
                                January Term, 2022




in land for at least 40 years has a “marketable record title” to that interest. R.C.
5301.48; see also West, 162 Ohio St.3d 293, 2020-Ohio-5473, 165 N.E.3d 298, at
¶ 15. Marketable record title is a title of record that extinguishes interests and
claims existing prior to the date of the root of title. R.C. 5301.47(A). “ ‘Root of
title’ means that conveyance or other title transaction in the chain of title of a
person, purporting to create the interest claimed by such person, upon which he
relies as a basis for the marketability of his title, and which was the most recent to
be recorded as of a date forty years prior to the time when marketability is being
determined.” R.C. 5301.47(E). Thus, the root of title must precede the date when
marketability is being determined by 40 years and it must account for the interest
claimed by the person seeking marketable record title. Id.; see also Blackstone v.
Moore, 155 Ohio St.3d 448, 2018-Ohio-4959, 122 N.E.3d 132, ¶ 9. The court of
appeals explained the process for determining the root of title under the MTA:


               “Assuming the Model Act were enacted as written, an
       examiner inspecting title would use it as follows: beginning with the
       date forty years before the date on which he is determining title and
       moving chronologically backwards therefrom, he would find the
       most recently recorded conveyance of the subject parcel. This
       document is his potential root of title. After giving a cursory
       examination of the previous title documents to determine easements,
       interest owned by the federal government, and reversionary,
       possessory interests in leases, he would closely scrutinize the
       documents in the chain of title for the forty years immediately
       following the root. Finding no competing recorded interests, he
       could safely assume that all interests previous to the root of title not
       otherwise excepted were extinguished and that the title was defect
       free up to the date of the root. If, however, he found competing




                                          7
                              SUPREME COURT OF OHIO




       claims in the chain, he would go back to the next closest preceding
       conveyance and repeat the process. He would continue moving
       back until he found a conveyance followed by forty years of clean
       title. That document would be his root, and he could safely conclude
       that the act extinguished all competing interests recorded prior to
       that date.”


2019-Ohio-4387, 148 N.E.3d 34, at ¶ 57, quoting Hubbert, Rocked by Rocket:
Applying Oklahoma’s MRTA to Severed Mineral Interests after Rocket v. Donabar,
68 Okla.L.Rev. 381, 386 (2016).
       {¶ 16} Further, “[a]n interest that has been extinguished by operation of the
[MTA] cannot be revived.” West at ¶ 15, citing R.C. 5301.49(D). The only
exception to that rule is if there was a saving event that appears in the record chain
of title— “i.e., the interest was specifically identified in the muniments of title in a
subsequent title transaction, the holder recorded a notice claiming the interest, or
the interest ‘[arose] out of a title transaction which has been recorded subsequent
to the effective date of the root of title.’ ” (Brackets added in Corban.) Corban,
149 Ohio St.3d 512, 2016-Ohio-5796, 76 N.E.3d 1089, at ¶ 18, quoting R.C.
5301.49(D).
       {¶ 17} Relying on the Seventh District’s application of the Duhig rule in
Talbot v. Ward, 2017-Ohio-9213, 102 N.E.3d 544 (7th Dist.), the trial court
determined that George Russell’s reservation of the one-quarter oil and gas interest
was void ab initio. In Talbot, the Seventh District analyzed successive recorded
transfers of a property’s oil and gas interests that occurred within a 40-year period.
Id. at ¶ 2-13. The court of appeals neither mentioned nor applied the MTA in
Talbot. Rather, in determining the ownership of the interests at issue, the court
applied the Duhig rule. Talbot at ¶ 45-74.




                                           8
                                January Term, 2022




       {¶ 18} The origin of the transfers of the disputed oil and gas interests at
issue in Talbot occurred in 1943, when a grantor conveyed his surface property to
a grantee but excepted and reserved a one-half interest in the oil and gas underlying
the property while failing to adequately mention any prior exceptions or
reservations regarding that interest in the deed. Id. at ¶ 45-51. The other one-half
interest in the oil and gas was owned by a third party who subsequently sold that
interest. Id. at ¶ 64-65. The grantee later sold his one-half interest to the third
party’s successor in title who by then owned the other one-half interest. Id. at ¶ 7,
61. And in 1977, the third-party successor recorded a preservation affidavit
claiming ownership of the entire oil and gas interest. Id. at ¶ 40, 61.
       {¶ 19} The appellees in Talbot argued that the original grantor had retained
the one-half interest that he excepted and reserved to himself. Id. at ¶ 53. But the
court of appeals held that under the Duhig rule and the ordinary rules of deed
construction, even if the original grantor had excepted or reserved the one-half
interest, that exception or reservation failed because the original grantor violated
the warranty of title and his successors in interest were estopped from claiming title
to the reserved fractional interest. Talbot at ¶ 68.
       {¶ 20} The Seventh District distinguished Talbot from this case because
Talbot did not involve an unbroken chain of title of record for 40 years, which is
necessary for the MTA to apply. 2019-Ohio-4387, 148 N.E.3d 34, at ¶ 91-92. The
court of appeals noted, “In Talbot we were not asked to apply the MTA. Given the
facts [in Talbot], the MTA could not have been used to extinguish an interest; the
MTA could not remove the clouds on the title to the minerals because there were
competing interests that were preserved within the 40 year period.” Id. at ¶ 91. We
agree with the court of appeals that the Duhig rule does not apply to the facts of this
case. See Trial v. Dragon, 593 S.W.3d 313, 319 (Tex.2019) (determining that the
Duhig rule applies only “if the grantor owns the exact interest to remedy the breach




                                          9
                             SUPREME COURT OF OHIO




at the time of execution and equity otherwise demands it” [emphasis sic]). Rather,
this matter is resolved solely by the MTA.
        {¶ 21} In 1925, Winland-Dermot excepted and reserved a one-quarter
interest in the oil and gas. Accordingly, Joseph Russell and George Russell could
each retain at most a three-eighth interest in the oil and gas under the 1941 deed
(one-half each of the remaining three-quarter interest). However, in 1954, George
Russell excepted and reserved for himself and his heirs and assigns a one-quarter
interest in the oil and gas and, because he did not account for the prior exceptions
or reservations contained in the 1925 and 1941 deeds, the plain language of the
1954 deed indicated that he conveyed the surface property and a three-quarter oil
and gas interest to Stanley Juzwiak and Margaret Juzwiak.           Because of the
exception and reservation made by Winland-Dermot in the 1925 deed and the
exception made by Joseph Russell in the 1941 deed, George Russell owned only a
three-eighth interest in the oil and gas; but he purported to convey a three-quarter
interest.
        {¶ 22} Senterra argues that under the Duhig rule, since George Russell
conveyed to Stanley Juzwiak and Margaret Juzwiak an interest in the property that
was greater than what he had owned, his attempt to retain the oil and gas interest
failed and should be declared void at the time of the 1954 deed. The flaw in that
argument, however, is that George Russell did not own the exact interest necessary
to remedy the breach at the time of the conveyance: he excepted and reserved a
one-quarter interest when he held only a three-eighth interest. Therefore, forfeiting
his one-quarter interest in favor of Stanley Juzwiak and Margaret Juzwiak would
not remedy the alleged breach, as it would not provide the Juzwiaks with their three-
quarter interest.
        {¶ 23} Similarly, the dissenting opinion incorrectly frames the Duhig rule
as standing for the proposition that a grantor’s overconveyance at the time of
executing the deed renders the grantor’s exception or reservation under the deed




                                         10
                                  January Term, 2022




void ab initio. However, the Duhig rule embodies a narrow, equitable principle
that, as noted above, does not apply here. See Dragon, 593 S.W.3d at 318
(emphasizing that “Duhig applies the doctrine of estoppel by deed to a very distinct
fact pattern, and its holding is narrow and confined to those specific facts”).
Further, Senterra does not direct this court’s attention to any Ohio authority that
stands for the proposition that a grantor’s exception or reservation is void at the
time of the deed’s execution when the grantor also purports to convey more than
he owns.
           {¶ 24} Moreover, Senterra’s position ignores the applicability of the MTA
here and its purpose, which is to “ ‘ “simplify[] and facilitat[e] land title
transactions by allowing persons to rely on a record chain of title.” ’ ” West, 162
Ohio St.3d 293, 2020-Ohio-5473, 165 N.E.3d 298, at ¶ 15, quoting Corban, 149
Ohio St.3d 512, 2016-Ohio-5796, 76 N.E.3d 1089, at ¶ 17, quoting R.C. 5301.55.
Senterra wants us to disregard the more than 40-year unbroken chain of record title
that preserved George Russell’s one-quarter oil and gas interest under the MTA and
yet scrutinize the 1954 deed as if the interests retained in the 1925 and 1941 deeds
were not extinguished by the MTA.
           {¶ 25} Although the extinguishment of the exceptions or reservations
contained in the 1925 and 1941 deeds is not at issue here due to our decision in
West, the lower courts’ determinations regarding the extinguishment of those
interests are important to our analysis. The trial court determined that the Winland-
Dermot reservation was extinguished because the root-of-title deed was the 1954
deed, there was no reference to the interest in the chain of record title following the
1925 deed that created the interest, and there was no saving event under R.C.
5301.49 that preserved the interest. The court of appeals affirmed the trial court’s
determination that Senterra and its predecessors in title had an unbroken chain of
record title to the interest for more than 40 years. 2019-Ohio-4387, 148 N.E.3d 34,
at ¶ 68.




                                          11
                             SUPREME COURT OF OHIO




        {¶ 26} Similarly, the trial court determined that the exception made by
Joseph Russell and George Russell in 1941 was extinguished because the root-of-
title deed was the 1971 deed (a determination to which the parties had stipulated),
there was no reference to the interest in the chain of record title following the 1941
deed that created the interest, and there was no saving event under R.C. 5301.49
that preserved the interest.    The court of appeals affirmed the trial court’s
determination that Senterra and its predecessors in title had an unbroken chain of
record title to the interest for more than 40 years. 2019-Ohio-4387 at ¶ 73. The
court explained that even though Joseph Russell and George Russell had each
retained a three-eighth interest in the oil and gas under the 1941 deed, the language
of the 1971 root-of-title deed accounted for only George Russell’s one-quarter
interest.   Id.   Accordingly, the court determined that the remaining one-half
interest—Joseph Russell’s three-eighth interest plus George Russell’s remaining
one-eighth interest—was extinguished. Id.
        {¶ 27} The significance of the extinguishment of those interests is that there
were no recorded, competing interests to George Russell’s exception and
reservation of the one-quarter oil and gas interest created in the 1954 deed. The
1971 root-of-title deed specifically referred to George Russell’s exception and
reservation of the one-quarter interest. The exception-and-reservation language
was repeated in the 1987 deed, and the 1992 deed referred to the 1987 deed by the
county recorder’s volume and page number. Although the MTA extinguished the
exceptions or reservations made in the 1925 and 1941 deeds, it did not extinguish
the exception and reservation of the interest made by George Russell.
        {¶ 28} Senterra urges us to apply the Duhig rule and to consider the state of
title to a property at the time that the conveyance of the property occurred, even
when the conveyance preceded the root-of-title deed, and to recognize interests that
were not preserved in the chain of record title or subject to any saving event under
the MTA. But an interest that has been extinguished by the MTA may not be




                                          12
                                January Term, 2022




revived. West, 162 Ohio St.3d 293, 2020-Ohio-5473, 165 N.E.3d 298, at ¶ 15,
citing R.C. 5301.49(D). Had Winland-Dermot or Joseph Russell properly retained
their interests or challenged the 1954 conveyance before their interests were
extinguished, the outcome of this case might be different. But the exception and
reservation of that interest was not challenged until 2018 when Senterra filed its
quiet-title complaint, which was more than 40 years after the root-of-title event—
the 1971 deed that restated George Russell’s exception and reservation regarding
the one-quarter oil and gas interest.
       {¶ 29} The dissenting opinion ignores the fact that both the trial court and
the court of appeals determined that the MTA extinguished the interest sought to
be retained by Winland-Dermot in 1925 and the interest sought to be retained by
Joseph Russell and George Russell in 1941, 2019-Ohio-4387, 148 N.E.3d 34, at
¶ 43-44, 68-74. The dissenting opinion unilaterally determines that the 1925
conveyance is a better root of title for George Russell’s one-quarter-interest
exception and reservation, finding that “[a] title search conducted using the 1925
conveyance as the root of title—and going forward 40 years—would demonstrate
that George Russell’s purported 1954 exception was void.” Dissenting opinion,
¶ 70. However, there is no basis on which to conclude that the 1925 conveyance is
the root of title because, as the court of appeals correctly acknowledged, Senterra
is the party seeking to quiet title, the 1971 deed accounts for the interest for which
Senterra seeks marketable record title, see Blackstone, 155 Ohio St.3d 448, 2018-
Ohio-4959, 122 N.E.3d 132, at ¶ 9, and the 1971 deed is the most recently recorded
deed during the 40-year period prior to the time when marketability was being
determined, which was 2018, that accounts for the interest. See R.C. 5301.47(E).
Moreover, the dissenting opinion’s cherry-picking a new root of title to support its
pseudo-MTA analysis does not resuscitate the interest sought to be retained by
Wilmot-Dermot or the interest sought to be retained by Joseph Russell and George
Russell, and it is nonsensical to acknowledge that those interests were extinguished




                                         13
                              SUPREME COURT OF OHIO




by the MTA while also concluding that George Russell conveyed in the 1954 deed
more than he owned, thus voiding his interest. This court is not, as the dissenting
opinion suggests, validating George Russell’s “defunct” one-quarter-interest
exception and reservation through application of the MTA. Dissenting opinion at
¶ 64. Rather, we merely disagree with the dissenting opinion and Senterra that
George Russell’s one-quarter-interest exception and reservation was void at the
outset. As such, we hold that George Russell and his heirs and assigns have
marketable record title under the MTA to the one-quarter oil and gas interest at
issue.
                                     Conclusion
         {¶ 30} We affirm the judgment of the Seventh District Court of Appeals and
hold that the one-quarter oil and gas interest retained by George Russell and his
heirs and assigns was not subject to the Duhig rule and that the heirs’ interest was
preserved under the MTA. In accordance with the judgment of the court of appeals,
the cause is remanded to the trial court for it to determine whether the interest was
abandoned under the DMA.
                                                                  Judgment affirmed.
         O’CONNOR, C.J., and DONNELLY and BRUNNER, JJ., concur.
         DEWINE, J., dissents, with an opinion joined by KENNEDY and FISCHER,
JJ.
                                _________________
         DEWINE, J., dissenting.
         {¶ 31} This case concerns the ownership of oil and gas located under a tract
of land in Belmont County. The facts are somewhat complicated, but the question
before us is simple: What happens when a landowner attempts to convey a
fractional property interest and at the same time retain a fractional property interest
for himself, but he doesn’t own enough of the property to do both? Under settled
property-law principles, the answer is that the landowner’s attempt to retain the




                                          14
                                       January Term, 2022




interest fails. And that makes sense: if I have three apples, and I give three apples
away, I can’t keep one for myself. The majority, though, applies Ohio’s Marketable
Title Act, R.C. 5301.47 et seq., to achieve a contrary result. Properly understood,
however, the MTA does not sustain the majority’s holding. Respectfully, I dissent.
                                     I. BACKGROUND
         {¶ 32} Senterra, Ltd., owns the surface of the tract of land in question. This
dispute is about the mineral rights. Does Senterra own all the mineral rights, or do
the heirs of George Russell own a portion of those rights? To answer this question,
we need to go back in time.
         {¶ 33} Nearly a century ago, two families, the Winlands and the Dermots,
collectively owned the property. In 1925, the Winland-Dermot families conveyed
their complete interest to Joseph and George Russell, except that, relevant here,
they retained a 1/4 share of the oil and gas interest (“the mineral interest”). After
that conveyance, the Russells collectively owned the property, save for the
Winland-Dermot 1/4 mineral-interest share.
         {¶ 34} In 1941, Joseph Russell conveyed the surface estate to George. But
the Russells both retained their mineral interest in the property. This meant that
they each owned a 3/8 share of the mineral interest.
         {¶ 35} Things get messy in 1954. That year, George Russell sold the
surface of the property to the Juzwiaks. He also conveyed by warranty deed some
of his mineral interest. The deed language conveyed all the property, “excepting
and reserving to George W. Russell, his heirs and assigns, one-fourth (1/4) of all oil
and gas in and underlying the above described property.”4 (Capitalization deleted.)



4. The majority and the lower courts refer to the interest that George Russell purported to retain for
himself as a “reservation.” But as I explain below, it is more accurate to refer to it as an “exception,”
because its purpose was to exclude from the conveyance mineral rights that were already in
existence. See Peppertree Farms, L.L.C. v. Thonen, 167 Ohio St.3d 52, 2022-Ohio-395, 188 N.E.3d
1061, ¶ 18. Thus, this dissent will refer to the interest that George Russell purported to “except[]
and reserv[e]” for himself in 1954 as an “exception.”




                                                   15
                              SUPREME COURT OF OHIO




Thus, George Russell purported to convey to the Juzwiaks a 3/4 share of the mineral
interest while retaining the final 1/4 share. But remember, George Russell’s share
of the mineral interest was just 3/8. So he purported to convey twice the mineral
interest that he owned and still retain an interest for himself.
        {¶ 36} To recap, following the 1954 conveyance, the Juzwiaks owned the
surface estate and claimed a 6/8-share mineral interest, and George Russell claimed
a 2/8-share mineral interest. Meanwhile, consistent with the chain of title, Joseph
Russell claimed a 3/8 share of the mineral interest (under the 1941 conveyance), and
the Winland-Dermot families claimed a 2/8-share mineral interest (under the 1925
conveyance). That’s too many slices for one pie (13/8)—in other words, some
interest holders had competing claims to the same minerals. This quandary gives
rise to the present dispute. But it is necessary to continue through the property’s
transfer history.
        {¶ 37} The Juzwiak interest subsequently changed owners five times,
culminating with Senterra’s purchase in 2012. Intervening transfers occurred in
1971, 1987, 1992, and 2000. Each successive conveyance of the Juzwiak interest
up to, eventually, Senterra’s purchase, noted the 1954 George Russell exception
but not the original Winland-Dermot or Joseph Russell reservations or exceptions.
In 2012, Senterra purchased all 86 surface acres of the property and the Juzwiaks’s
portion of the mineral rights.
        {¶ 38} Until that point, the interest holders had never litigated the effect of
George Russell’s 1954 overconveyance. For a while, mineral interests in Ohio
were considered “valueless.” See Fenner L. Stewart, When the Shale Gale Hit
Ohio: The Failures of the Dormant Mineral Act, Its Heroic Interpretations, and
Grave Choices Facing the Supreme Court, 43 Cap.U.L.Rev. 435, 445 (2015). That
all changed when the gas boom reached Ohio. Id. at 437. When “the promise of
rich gas royalties spread through the local communities in Eastern Ohio, owning
land [came to be] like owning a lottery ticket.” Id. at 438.




                                          16
                                January Term, 2022




       {¶ 39} Accordingly, in 2018, Senterra brought a quiet-title action to unify
its surface land with the underlying severed mineral interests. The complaint
named the known and unknown heirs and assigns of the Dermots, Winlands, the
Russells, and other individuals and businesses either known or thought to have an
interest in the property. Several heirs to the Winland-Dermot interest filed an
answer. A large contingency of the defendants—including, one presumes, George
Russell’s heirs—failed to respond, and a default judgment was entered against them
accordingly. In an affidavit, Senterra’s representative, David Sensius, averred that
he oversaw an extensive record search in Belmont County’s public offices that did
not identify the address or identity of any heir of George Russell. And Sensius
published notice to George Russell and his unknown heirs in a local publication of
general circulation, The Times Leader, without any heir coming forward.
       {¶ 40} Senterra argued that all prior interests except for the 1954 George
Russell exception were extinguished by operation of the Marketable Title Act. And
it argued that George Russell’s exception was void from the start because it was
not possible to give effect to both the exception and the conveyance he had made.
The trial court granted summary judgment to Senterra. It concluded that under the
MTA, the Winland-Dermot and Joseph Russell interests were extinguished in favor
of Senterra because Senterra had an unbroken chain of title to the property dating
back more than 40 years that did not include those interests in the chain of title. It
further concluded that the 1954 George Russell exception was void at the time it
was made because it was impossible for him to convey his entire mineral interest
while also retaining a part of the same interest. Thus, it quieted title in favor of
Senterra, concluding that Senterra owned 100 percent of both the surface estate and
the mineral estate.
       {¶ 41} The Winland-Dermot heirs appealed to the Seventh District Court of
Appeals. The court of appeals held that Senterra owns the entire surface estate as
well as the extinguished Winland-Dermot and Joseph Russell mineral-interest




                                         17
                              SUPREME COURT OF OHIO




reservations or exceptions. 2019-Ohio-4387, 148 N.E.3d 34, ¶ 68, 73. But it
reversed with respect to the 1954 George Russell exception, reasoning that “while
the MTA extinguished the claims not preserved by the Winland-Dermot heirs and
Joseph Russell’s heirs, it also validated the defect George Russell created and
validated his 1/4 oil and gas interest reservation.” Id. at ¶ 96. The court of appeals
also concluded that a 1/8 share of George Russell’s original 3/8-share mineral interest
was extinguished in favor of Senterra, because George Russell had sought to retain
only a 2/8 share in the 1954 conveyance. Id. at ¶ 73.
        {¶ 42} Although the Winland-Dermot heirs sought this court’s review of
the adverse portion of the court of appeals’ decision, the only matter that remains
for us to consider is Senterra’s cross-appeal. See 158 Ohio St.3d 1522, 2020-Ohio-
3018, 145 N.E.3d 311; 160 Ohio St.3d 1514, 2020-Ohio-6834, 159 N.E.3d 1178.
Senterra challenges the court of appeals’ decision that George Russell’s heirs own
a 1/4 share of the mineral rights.
        {¶ 43} It is unclear from the record why the Winland-Dermot heirs have
elected to defend the portion of the court of appeals’ judgment that assigns a
fractional mineral interest to the heirs of George Russell. In their briefing to the
court of appeals, they claimed to be “the heirs of Lulu E. Winland, James H.
Winland, Alta H. Dermot, and William H. Dermot.” But in their briefing to this
court, they now claim to be “the heirs of Lulu E. Winland, James H. Winland, Alta
H. Dermot, William H. Dermot, George W. Russell, and Joseph E. Russell.”
(Emphasis supplied.) There is nothing in the record, however, that documents any
change to the parties in this case. It is curious, to say the least, that the majority
never addresses this issue.




                                          18
                                January Term, 2022




                                 II. ANALYSIS
A. Under Established Principles of Property Law and through Application of the
           MTA, Senterra Owns All the Mineral Rights in the Property
       {¶ 44} The nub of this dispute is that in 1954, George Russell purported to
convey more property than he owned—he owned a 3/8 share of the mineral interest
in the property but sought to convey a 6/8 share and to also keep a 2/8 share for
himself. Today, Senterra owns the entire surface estate, the share of the mineral
interest purchased by the Juzwiaks in 1954, and now, by operation of the MTA’s
extinguishment process, the mineral interests once retained by the Winland-Dermot
families and by Joseph Russell. At issue is whether George Russell’s heirs can
claim a portion of the mineral interest by virtue of the “exception” language in the
1954 deed. The answer comes down to a couple basic questions of property law:
Was George Russell’s 1954 exception of a 1/4-share mineral interest void at the time
it was made because it was impossible for him to retain that interest and to also give
effect to the conveyance he made? Or does application of the MTA overcome the
fact that in 1954, George Russell transferred all the mineral interest he owned?
         1. George Russell purported to convey more than he owned
       {¶ 45} The majority launches right into a pseudo-MTA analysis. But before
we get to the MTA, we need to understand the contemporaneous legal effect of
George Russell’s conveyance to the Juzwiaks in the 1954 deed. To gather the
meaning of that written instrument, “it is the plain language of the deed that
matters.” Koprivec v. Rails-to-Trails of Wayne Cty., 153 Ohio St.3d 137, 2018-
Ohio-465, 102 N.E.3d 444, ¶ 23.
       {¶ 46} The 1954 deed conveyed the property to the Juzwiaks, “[e]xcepting
and reserving to George W. Russell, his heirs and assigns, one-fourth (1/4) of all oil
and gas in and underlying the above described property.” (Capitalization deleted.)
Two points from this language warrant clarification.




                                         19
                             SUPREME COURT OF OHIO




       {¶ 47} First, although it is commonplace for parties to a deed to “use the
words ‘reserve’ and ‘except’ together,” LRC Realty, Inc. v. B.E.B. Properties, 160
Ohio St.3d 218, 2020-Ohio-3196, 155 N.E.3d 852, ¶ 20, their meanings bear a
“technical distinction,” Gill v. Fletcher, 74 Ohio St. 295, 303, 78 N.E. 433 (1906).
A reservation creates “a new property right,” whereas an exception excludes from
the conveyance a preexisting interest. Peppertree Farms, L.L.C. v. Thonen, 167
Ohio St.3d 52, 2022-Ohio-395, 188 N.E.3d 1061, ¶ 17-18. When, as here, a deed
uses both labels, we look to “all the words of the instrument” to determine whether
the parties intended to agree on a reservation or an exception. See Gill at 304. The
1954 deed makes apparent that George Russell and the Juzwiaks were not using the
words in their technical sense, or else the phrase “excepting and reserving” would
squarely contradict, see Peppertree Farms at ¶ 18-19, but rather in their
commonsense meanings to explain that George Russell intended to retain a
preexisting mineral interest. Consistent with an unbroken line of cases from Gill
to Peppertree Farms, the retention of an existing interest is an exception, not a
reservation. The 1954 conveyance therefore did not “create” a mineral interest for
George Russell and his heirs.
       {¶ 48} Second, George Russell purported to convey to the Juzwiaks the
entire mineral estate, except for a 1/4 share. The deed spells out the metes and
bounds of the entire property being conveyed before it notes the exception.
Although courts should attempt to reconcile granting and excepting language in a
deed so that “effect will be given to both,” 23 American Jurisprudence 2d, Deeds,
Section 63 (2022), reconciliation is not possible for the 1954 deed. Sound deed
construction requires that “when the deed reserves a fraction of the minerals under
the land ‘described,’ then the deed reserves a fraction of the minerals under the
entire tract of land, regardless of the part of the mineral estate actually conveyed.”
(Emphasis supplied.) 3A Summers Oil and Gas, Section 39:6 (3d Ed.2008). The
defendants argued in the lower courts that George Russell had purported to convey




                                         20
                                January Term, 2022




to the Juzwiaks just a 1/8-share mineral interest (the difference between his 3/8 share
and 2/8 exception), and that argument was rejected. See 2019-Ohio-4387, 148
N.E.3d 34, at ¶ 66, 68. Rather—taking the deed’s language at face value—George
Russell purported to convey a 6/8 share to the Juzwiaks, double what he owned.
               2. The effect of George Russell’s overconveyance
       {¶ 49} It is foundational to property law that “a person cannot convey a
greater interest in land than that person owns.” Carr v. Veach, 244 W.Va. 73, 79,
851 S.E.2d 519 (2020); see also Weber v. Eisentrager, 498 N.W.2d 460, 464
(Minn.1993); Moulton v. Bassett, 1875 Ohio Misc. LEXIS 4, *13, 5 Ohio Dec.Rep.
257 (Ohio Super.1875). When George Russell purported to convey a 6/8 share of
the mineral interest and keep for himself a 2/8 share, he did not disturb the interests
retained by the Winland-Dermot families (2/8) or Joseph Russell (3/8). That leaves
two possibilities. George Russell either conveyed his full 3/8-share mineral interest
to the Juzwiaks or he kept his 2/8 share and conveyed to the Juzwiaks the 1/8-share
remainder. Put another way, because the conveyance and the exception cannot be
given simultaneous effect, one must supersede the other.           Under established
principles of property law, the answer is clear that the conveyance superseded the
exception.
       {¶ 50} Nearly two centuries ago, this court provided guidance on such a
situation. In White’s Lessee v. Sayre, 2 Ohio 110 (1825), one joint tenant had
attempted to convey more property than he owned. We held that the “[t]he
circumstance that the grantor has attempted to convey more land than he was
possessed of, shall not prevent the deed from conveying that of which he was
possessed.” Id. at 114. The “object” of a grant—that is, “the intention of the
parties, apparent upon the face of the instrument”—“should be attained as far as is
possible.” Id. at 113.
       {¶ 51} This court in White added that a deed “is to be construed most
strongly against the grantor.” Id. In the event of an overconveyance, “ ‘the risk of




                                          21
                             SUPREME COURT OF OHIO




loss is on the grantor.’ ” Talbot v. Ward, 2017-Ohio-9213, 102 N.E.3d 544, ¶ 72
(7th Dist.), quoting Peterson v. Simpson, 286 Ark. 177, 181, 690 S.W.2d 720
(1985). White accords with the general rule of overconveyance that when “the
grantor’s interest is insufficient to give effect to both the grant and a reservation,
the reservation must fail and the risk of title loss is on the grantor.” 23 American
Jurisprudence 2d, Deeds, Section 63, citing Cole v. Minor, 518 So.2d 61, 62
(Ala.1987); see also 1 Williams & Meyers, Oil and Gas Law, Section 311 (2021).
The majority refers to this intuitive principle as the “Duhig rule,” majority opinion,
¶ 1, which bears the name of a Texas court-of-appeals case, Duhig v. Peavy-Moore
Lumber Co., 135 Tex. 503, 144 S.W.2d 878 (1940). See also Morgan v. Roberts,
434 So.2d 738, 740 (Ala.1983) (defendants’ “warranty obligations were superior to
their reservation of rights in the mineral interests”). Similarly, in Ohio, and in the
context of escrow deeds, this court has long considered such deeds “to have been
made at the grantor’s own risk, as to innocent purchasers for value without notice.”
(Emphasis supplied.) Micklethwait v. Fulton, 129 Ohio St. 488, 491, 196 N.E. 166
(1935).
          {¶ 52} The majority attacks a strawman, claiming that this dissent
“incorrectly frames the Duhig rule.” Majority opinion at ¶ 23. But as the above-
cited authorities make clear, the rule we rely on—that when it is not possible to
give effect to both a conveyance and a reservation, then the conveyance prevails—
is one that is widely followed in jurisdictions across the United States (including
Ohio) and one that applies well beyond the contours of the Duhig case. Indeed, it
is telling that the majority “merely disagree[s]” with this dissent and Senterra that
this defect rendered George Russell’s exception or reservation void, majority
opinion at ¶ 29, but fails to offer any plausible alternative understanding of George
Russell’s 1954 conveyance.
          {¶ 53} Time-honored principles of property law establish that George
Russell could have conveyed only what he owned and that he bore the risk of any




                                         22
                                 January Term, 2022




overconveyance. Thus, after the 1954 deed, the ownership of the property was as
follows: the Juzwiaks owned the entire 86-acre surface estate and a 3/8 share of the
mineral interest (formerly George Russell’s); Joseph Russell owned a 3/8 mineral-
interest share pursuant to his 1941 reservation or exception; and the Winland-
Dermot families owned a 2/8 mineral-interest share pursuant to its 1925 reservation
or exception. Because effect could not be given to both George Russell’s exception
and his conveyance to the Juzwiaks, his exception was void.
                            3. The Marketable Title Act
        {¶ 54} Even though George Russell’s exception was a dead letter in 1954,
we must still assess the MTA’s legal import on the fact that his 1/4-share exception
carried through the chain of title from 1954 onward. As I explain below, the MTA
does not resuscitate George Russell’s void exception.
        {¶ 55} This court has repeatedly detailed the workings of the MTA. See,
e.g., West v. Bode, 162 Ohio St.3d 293, 2020-Ohio-5473, 165 N.E.3d 298, ¶ 15-17;
Blackstone v. Moore, 155 Ohio St.3d 448, 2018-Ohio-4959, 122 N.E.3d 132, ¶ 7-
8. The MTA generally allows a landowner who has an unbroken chain of title to a
property interest for a 40-year period following the root of title to transfer title free
of any interests that existed prior to the root of title. Blackstone at ¶ 1. “Root of
title” is a title transaction “purporting to create the interest claimed” that was the
most recent to be recorded as of a date 40 years prior to the time when marketability
is being determined. R.C. 5301.47(E). The MTA “does not prescribe a flat period
like a statute of limitations”; rather, a title examiner “must always extend his
examination beyond 40 years to the root.” 1 Sherman, Ohio Residential Real
Estate, Section 5.03 (2022).
        {¶ 56} The MTA operates to extinguish “interests and claims” that existed
prior to the root of title, R.C. 5301.47(A), unless a designated saving event
preserved the interest, R.C. 5301.49. For example, “[a]ny interest arising out of a




                                           23
                              SUPREME COURT OF OHIO




title transaction which has been recorded subsequent to the effective date of the root
of title” is not extinguishable. Id.
        {¶ 57} Applying the MTA, the courts below quieted title to the Winland-
Dermot and Joseph Russell mineral interests. 2019-Ohio-4387, 148 N.E.3d 34, at
¶ 29, 68, 73. Because no saving events occurred in the 40-year period subsequent
to the roots of title to those interests, the Winland-Dermot and Joseph Russell
interests were extinguished. Id. Thereby, the interests reverted to the surface estate
owned by Senterra. See R.C. 5301.55; Peppertree Farms, L.L.C., 167 Ohio St.3d
52, 2022-Ohio-395, 188 N.E.3d 1061, at ¶ 5 (citing the MTA as a “mechanism[] to
reunite a surface estate with its severed mineral interest”).
        {¶ 58} As for the purported 1954 George Russell exception, the MTA has
no impact. No heir of George Russell has pursued a quiet-title action, nor has
anyone presented a chain of title to the purported 1/4-share mineral interest.
Moreover, the trial court entered a default judgment against George Russell’s heirs.
So there is no occasion to analyze whether they could rely on the MTA to establish
marketable title. Nor is there any evidence in the record before us that allows us to
conduct such an analysis. Indeed, Senterra submitted an affidavit averring that a
thorough investigation of the public records in Belmont County failed to identify
any of George Russell’s heirs.
        {¶ 59} The only claim at bar is Senterra’s quiet-title claim. The MTA does
not extinguish the purported 1954 George Russell exception, because the exception
was listed in the muniments of Senterra’s title. Rather, the trial court properly
found that the exception was never valid based on common-law principles. The
interest was void when it was recorded because George Russell could not except
for himself what he had conveyed.
        {¶ 60} The result of all this is that Senterra owns the entire mineral estate.
It obtained a 3/8 share by virtue of its purchase of what was at one time the Juzwiak’s




                                          24
                              January Term, 2022




interest in the property, and it obtained the remainder through operation of the
MTA.
       {¶ 61} Sometimes pictures tell a story more easily than words.       The
following chart shows the various conveyances and their ultimate legal effect on
the ownership rights:




                                       25
                              SUPREME COURT OF OHIO




                        B. The Majority Misapplies the MTA
        {¶ 62} The majority holds that the MTA resuscitates George Russell’s
inoperative exception. In a cursory analysis, the majority identifies a 40-year
period from 1971 to 2011 in which George Russell’s exception was noted in
Senterra’s chain of title. Essentially, it reasons that even though George Russell
did not own any mineral interest after the 1954 conveyance, because the Juzwiaks’s
chain of title refers to a purported 1/4 interest, the MTA can be used to give effect
to George Russell’s void 1954 exception. But this misunderstands the MTA.
1. The MTA does not validate the inoperative 1954 George Russell exception
        {¶ 63} The majority holds that because “there is an unbroken chain of
record title to the [purported George Russell 1/4-share exception] for at least 40
years following the root-of-title deed to the property,” the MTA applies to preserve
the interest. Majority opinion at ¶ 2; see also id. at ¶ 24 (referring to “the more than
40-year unbroken chain of record title that preserved George Russell’s one-quarter
oil and gas interest under the MTA”); id. at ¶ 30 (“the heirs’ interest was preserved
under the MTA”). In doing so, the majority affirms the court of appeals’ holding
that “[t]he MTA validates the 1/4 oil and gas interest claimed by George Russell’s
heirs,” 2019-Ohio-4387, 148 N.E.3d 34, at ¶ 94. See also majority opinion at ¶ 20
(“We agree with the court of appeals * * *”).
        {¶ 64} But the MTA cannot validate defunct interests. Rather, it operates
to “extinguish” latent, severed “interests and claims,” R.C. 5301.47(A), rendering
them “null and void,” R.C. 5301.50, in order to make a “record chain of title” more
“rel[iable],” R.C. 5301.55.
        {¶ 65} The majority holds that through application of the MTA, George
Russell’s heirs have marketable title to a 1/4-share mineral interest in the property.
But it reaches this conclusion without engaging in any actual analysis under the
MTA as it applies to any purported title claimed by the George Russell heirs.




                                          26
                                  January Term, 2022




        {¶ 66} Remember, this case involves a quiet-title claim filed by Senterra.
Through application of the MTA, the trial court determined that the Winland-
Dermot and George Russell interests were extinguished in favor of Senterra
because those interests were created prior to the root-of-title events and were not
preserved in the muniments of title or by a saving event. But the purported George
Russell interest could not be extinguished under the MTA, because it was recorded
in the post-root chain of title. See Spring Lakes, Ltd. v. O.F.M. Co., 12 Ohio St.3d
333, 334, 467 N.E.2d 537 (1984), quoting Toth v. Berks Title Ins. Co., 6 Ohio St.3d
338, 342, 453 N.E.2d 639 (1983) (Celebrezze, C.J., dissenting) (“ ‘the Marketable
Title Act does not bear upon interests affecting the realty which are created
subsequent to the date of the root of title’ ”). There was no need to rely on the MTA
to extinguish that interest. As the trial court properly found, the purported George
Russell exception was void. Thus, Senterra holds the property free and clear of all
competing interests.
        {¶ 67} The majority proclaims that the MTA validates the inoperative 1954
George Russell exception without any analysis of the MTA’s applicability to that
interest. In order to rely on the MTA, a party must be able to show an “unbroken
chain of title” to the property. R.C. 5301.48. Here, none of George Russell’s heirs
have identified a recorded title transaction that occurred subsequent to George
Russell’s 1954 exception under which the heir claims an interest. Indeed, no
George Russell heir has appeared at all. So nothing in the record suggests that any
George Russell heir has an unbroken chain of title to the purported interest. See id.
        {¶ 68} Furthermore, to establish that the MTA granted an heir of George
Russell marketable title, one first has to identify the root of title for that interest.
The majority says that “there is an unbroken chain of record title to the oil and gas
interest at issue for at least 40 years following the root-of-title deed to the property,”
majority opinion at ¶ 2—but it appears to be referring to the root of title for the
interests claimed by Senterra, not the 1/4-share mineral interest claimed by George




                                           27
                             SUPREME COURT OF OHIO




Russell’s heirs. Under the MTA, the root of title depends on the interest claimed;
thus, different interests will have different roots. See 1 Sherman, Ohio Residential
Real Estate, Section 5.03.
        {¶ 69} Recall that under the MTA, the root of title must be a title transaction
“purporting to create the interest claimed.” R.C. 5301.47(E). The interest claimed
by the George Russell heirs is the 1/4-share mineral interest that George Russell
attempted to “except[] and reserv[e]” in 1954. One would be hard pressed to say
that the 1954 deed “purport[ed] to create,” id., the interest claimed by the George
Russell heirs. As noted above, the better interpretation of the deed is that George
Russell intended to except from the conveyance a portion of a previously created
interest he then owned. The 1954 deed did not convey anything to George Russell;
he simply sought to acknowledge (albeit incorrectly) in the deed that he was not
conveying a 1/4-share mineral interest in the property. Thus, the 1954 deed cannot
be the root of title.
        {¶ 70} A better candidate for the root of title is the 1925 deed transferring
the Wilmot-Dermot interest to Joseph and George Russell. This is the conveyance
that first created the mineral interest at issue. A title search conducted using the
1925 conveyance as the root of title—and going forward 40 years—would
demonstrate that George Russell’s purported 1954 exception was void. Or even if
one considers the 1941 conveyance (in which the Russells bifurcated their interest)
the better root, one arrives at the same result. Both the Joseph Russell interest and
the Winland-Dermot interest are contained within the record chain of title. And it
is evident from these records of title that after giving effect to the conveyance to
the Juzwiaks, there was no interest left for George Russell to retain. The purported
George Russell exception, then, is a defect “inherent in the muniments of which
such chain of record title is formed.” R.C. 5301.49(A). Thus, regardless of
whether the 1925 or the 1941 conveyance is the root of title, George Russell’s heirs
cannot establish marketable title because they cannot identify a 40-year period




                                          28
                                 January Term, 2022




following the root of title “with nothing appearing of record * * * purporting to
divest [them] of such purported interest.” R.C. 5301.48(B); see also 1 Sherman,
Ohio Residential Real Estate, Section 5.08 (explaining that a “void deed” recorded
after the root of title cannot constitute the basis for marketable title).
        {¶ 71} The mistake that the majority makes is to assume that simply
because an interest appears in a chain of title for a 40-year period, then the interest
is validated by the MTA. See majority opinion at ¶ 24 (referring to “the more than
40-year unbroken chain of record title that preserved George Russell’s one-quarter
oil and gas interest”). But that is not the way the MTA works. Under the MTA,
one must trace each claimed interest back to the root of title for the interest and
determine whether the putative holder of that interest has marketable title. The
majority posits that the 1971 conveyance is the root of title for the George Russell
heirs. But by definition, the root must “purport[] to create the interest claimed,”
R.C. 5301.47(E), which logically must predate George Russell’s reservation or
exception. One cannot reserve an interest yet to be created. Nothing in the record
demonstrates that any of the George Russell heirs has marketable title to the
property.
        {¶ 72} The majority responds not with analysis, but with rhetoric: it accuses
this dissent of “cherry-picking” a new root of title and being “nonsensical.”
Majority opinion at ¶ 29.           But this merely underlines the majority’s
misunderstanding of the MTA. The point made by this dissent is simply that if the
majority is going to use the MTA to effectively quiet title in favor of the George
Russell heirs—despite the fact that they have never even appeared and claimed an
interest—it must actually apply the MTA by identifying the correct root of title for
the interest claimed. See 1 Sherman, Ohio Residential Real Estate, Section 5.03.
Yet the majority refuses to engage in any such analysis.




                                           29
                              SUPREME COURT OF OHIO




    2. Senterra has established its entitlement to all the mineral interests
        {¶ 73} Another way to see the majority’s error is to ask this question: Where
does the mineral interest that the majority grants to George Russell’s heirs come
from? After all, in 1954, George Russell gave away all the mineral interest he
owned, so if the MTA somehow revested any interest in George Russell’s heirs, it
would have to come at the expense of some other interest.
        {¶ 74} So what mineral interest was extinguished in order to convert
George Russell’s once-defunct exception into an interest with marketable record
title? The options, we know, are limited to the Winland-Dermot interest, the Joseph
Russell interest, or the Juzwiak interest that Senterra eventually purchased—which
collectively comprise the property’s complete mineral estate. Let’s use the process
of elimination.
        {¶ 75} First off, the Juzwiak-turned-Senterra 3/8 share is not a candidate for
extinguishment. The Juzwiak interest was created in the 1954 conveyance by
George Russell and passed through the chain of title to Senterra. With each
successive conveyance, the Juzwiak interest was noted (with sufficient specificity)
in the deeds to save it from extinguishment. See Blackstone, 155 Ohio St.3d 448,
2018-Ohio-4959, 122 N.E.3d 132, at ¶ 11. Thus, the reference to the original
Juzwiak interest “in the muniments” of each conveyance following the root of title
“preserve[d Senterra’s] interest in the record title,” id. at ¶ 18, under R.C.
5301.49(A) and (D). Cross off that 3/8 share.
        {¶ 76} Next, we can discard the Winland-Dermot 2/8 share and the Joseph
Russell 3/8 share, for this litigation has already established that those interests were
extinguished in favor of Senterra. See 2019-Ohio-4387, 148 N.E.3d 34, at ¶ 67-
68, 73 (affirming the trial court’s judgment as to those interests). As the court of
appeals held, Senterra “has an unbroken chain of title” to the Winland-Dermot
interest, id. at ¶ 67, and “an unbroken chain of title and record marketable title to
George Russell’s previously retained 1/8 oil and gas interest and Joseph Russell’s




                                          30
                                 January Term, 2022




previously retained 3/8 oil and gas interest,” id. at ¶ 73. That portion of the court of
appeals’ judgment is not before this court.
       {¶ 77} In earlier stages of this litigation, the court of appeals determined
that Senterra’s title of record had operated to extinguish the Winland-Dermot 2/8-
share mineral interest and the Joseph Russell 3/8-share mineral interest. Id. at
¶ 68, 73. As for the remaining 3/8-share mineral interest—which George Russell
conveyed to the Juzwiaks in 1954—Senterra purchased that share in 2012, along
with the entire 86-acre surface estate. The chain of title documents this history.
George Russell’s heirs cannot claim an extinguished interest premised on a void
exception at Senterra’s expense.        Senterra is entitled to an unencumbered
marketable record title to the property.
3. The majority adopts a reading of the MTA at odds with the act’s text and
                                       purpose
       {¶ 78} Not only does the majority misread the MTA, but by doing so it
arrives at a result that is contrary to the MTA’s purpose. Extinguishment under the
MTA is a “statutory mechanism[] that may be used to reunite severed mineral
interests with the surface property subject to those interests.” West, 162 Ohio St.3d
293, 2020-Ohio-5473, 165 N.E.3d 298, at ¶ 2. It was intended to “simplify[] and
facilitat[e] land title transactions.” R.C. 5301.55. The surface estate at issue here
has been severed from its underlying mineral interest for roughly a century. The
majority applies the MTA not to unify the surface- and subterranean-land
interests—Senterra owns the full surface estate—but to entrench the bifurcation of
those interests. It would be one thing if the text of the MTA compelled a result so
at odds with its codified purpose. But here, the majority adopts a novel application
of the MTA to reach a result contrary to its purpose.




                                           31
                             SUPREME COURT OF OHIO




                               III. CONCLUSION
       {¶ 79} Under the plain terms of the MTA and the common law, Senterra
owns all the mineral rights at issue in the property. Because the majority misapplies
the MTA and reaches a different conclusion, I respectfully dissent.
       KENNEDY and FISCHER, JJ., concur in the foregoing opinion.
                               _________________
       Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., Matthew W. Onest,
and Wayne A. Boyer, for appellee and cross-appellant.
       The White Law Office Co., Thomas D. White, and Katherine M.K. Kimble,
for appellants and cross-appellees.
                               _________________




                                         32